DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9 August 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is not signed; a signature of the applicant or representative is required in accordance with CFR 1.33, 10.18.  Please see CFR 1.4(d) for the form of the signature.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

[Pou, US 2011/0247127] appears on the non-compliant IDS.  The Pou publication is cited as pertinent prior art made of record and not relied upon; refer to attached PTO-892 Notice of References Cited.

Claim Objections
Claim 11 is objected to because of the following informalities:  
“the at least one right proximal interlocking strip” in lines 10-11 of the claim should be “the right proximal interlocking strip”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [McReynolds, US 5,075,902].
Regarding claim 1:
McReynolds teaches:
A pair of clothing bottoms with attachable weights comprising: a pair of clothing bottoms (“shorts 30”; col. 3 line 9); at least one left weight assembly (one of “cuff device 10”; col. 2 lines 49-50; see also annotated Figs. 1-3 – a below); at least one right weight assembly (the other “cuff device 10”; col. 2 lines 49-50; see also annotated Figs. 1-3 – a below); the pair of clothing bottoms comprising a left leg portion (see annotated Figs. 1-3 – a below) and a right leg portion (see annotated Figs. 1-3 – a below); the at least one left weight assembly comprising a left weight body (one of “weights 14”; col. 2 line 51); and a left support patch (one of “sections 16”; col. 2 line 59); the at least one right weight assembly comprising a right weight body (one of “weights 14”; col. 2 line 51) and a right support patch (one of “sections 16”; col. 2 line 59); the left leg portion and the right leg portion each comprising an outer lateral surface (see annotated Figs. 1-3 – a below); the left support patch being attached (via cooperation of elements 24 and 36 as described in col. 3 lines 30-32) onto the outer lateral surface of the left leg portion; the left weight body being attached onto the left support patch (via at least 28; refer to Fig. 2; see also col. 3 line 2), opposite the outer lateral surface of the left leg portion; the right support patch being attached (via cooperation of elements 24 and 36 as described in col. 3 lines 30-32) onto the outer lateral surface of the right leg portion; and the right weight body being attached onto the right support patch (via at least 28; refer to Fig. 2; see also col. 3 line 2), opposite the outer lateral surface of the right leg portion.

    PNG
    media_image1.png
    875
    969
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over [McReynolds, US 5,075,902].
Regarding claim 2:
McReynolds teaches The pair of clothing bottoms with attachable weights as claimed in claim 1, as set forth above.
McReynolds as embodied in Figs. 1-3 does not expressly teach the at least one left weight assembly further comprising a left distal attachment mechanism; the left distal attachment mechanism comprising a first left distal interlocking piece and a second left distal interlocking piece; the first left distal interlocking piece being mounted onto the left weight body; the second left distal interlocking piece being connected onto the left support patch, opposite the outer lateral surface of the left leg portion; and the first left distal interlocking piece and the second left distal interlocking piece being engaged to each other.
However, in further view of McReynolds: McReynolds as embodied in Figs. 5-6 teaches an alternate weight assembly (“cuff”) comprising an alternate structure:
A “further embodiment of the cuff device” (col. 3 lines 48-49) comprising:
a weight assembly comprising a weight body 54 and a support patch 58, the support patch being attached to the outer surface of the leg portions (via cooperation of 64 and 36 as described in col. 3 lines 59-61), the weight body being attached onto the support patch (via 56 and 62 as described in col. 3 lines 57-58; see also Fig. 5), a distal attachment mechanism; the distal attachment mechanism comprising a first distal interlocking piece (“fastening tape 56”; col. 3 lines 54-55) and a second distal interlocking piece (“fastening tape 62”; col. 3 line 57); the first distal interlocking piece being mounted onto the weight body (col. 3 lines 53-55); the second distal interlocking piece being connected onto the support patch (col. 3 lines 56-57); and the first distal interlocking piece and the second distal interlocking piece being engaged to each other (“fastening tape 62…contacts tape 56”; col. 3 lines 57-58; see also Fig. 5).
McReynolds further teaches the alternate weight assembly as embodied in Figs. 5-6 has the capability: weights “may be easily added to or removed…allowing the user to readily adjust the amount of weight in the thigh area during training” (col. 3 lines 62-64).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pair of clothing bottoms with attachable weights of McReynolds Figs. 1-3 to have used the further embodiment of the weight assembly as embodied in Figs. 5-6 on each side of the garment instead of the weight assemblies 10 as shown in Fig. 3 in order to afford a user an opportunity to easily add or remove weights to adjust the amount of weight during training, as taught by McReynolds (col. 3 lines 62-64).
In adopting the modification, one would arrive at the limitations:
the at least one left weight assembly further comprising a left distal attachment mechanism; the left distal attachment mechanism comprising a first left distal interlocking piece and a second left distal interlocking piece; the first left distal interlocking piece being mounted onto the left weight body; the second left distal interlocking piece being connected onto the left support patch, opposite the outer lateral surface of the left leg portion; and the first left distal interlocking piece and the second left distal interlocking piece being engaged to each other
because the modification as applied above results in the distal attachment mechanism of Figs. 5-6 being so configured and in relation to the left/outer lateral surfaces of McReynolds Figs. 1-3; moreover, the claim 1 limitations would be met because the weight body 54 and support patch 58 of McReynolds Figs. 5-6 of the assembly on the left leg portion would be a left weight body and left support patch as claimed and the weight body 54 and support patch 58 of McReynolds Figs. 5-6 on the right leg portion would be a right weight body and right support patch as claimed.

Regarding claim 3:
The modified McReynolds as applied to claim 2 above teaches The pair of clothing bottoms with attachable weights as claimed in claim 2, as set forth above.
The modified McReynolds as applied to claim 2 above does not expressly teach 
wherein the left distal attachment mechanism is a hook-and-loop fastener, and wherein the first left distal interlocking piece is a hooks portion of the hook-and- loop fastener, and wherein the second left distal interlocking piece is a loops portion of the hook-and-loop fastener.
However, in further view of McReynolds:
McReynolds describes the first and second distal interlocking pieces of Figs. 5-6 in the following manner: “One side of each Weight containing compartment 52 is provided with fastening tape 56 or other appropriate fastening means….belt…is provided on one side with…fastening tape 62 which contacts tape 56” (col. 3 lines 53-58) and further teaches the weights “may be easily added to or removed from belt”; col. 3 lines 62-63.
One of ordinary skill would look to the ““Velcro” fastening tape” (Abstract) in relation to how the cuffs are secured to the shorts and recognize the same Velcro tape would be useful for connecting distal interlocking pieces in such a way that the weights are easily added or removed, wherein it is known in the art that Velcro is a hook and loop fastening system with one surface comprising loops and another comprising hooks. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the interlocking pieces 56 and 62 in the modified McReynolds to be cooperating Velcro tapes (i.e. one of them to be a hooks portion of a hook-and-loop fastener and the other to be a loops portion of the hook-and-loop fastener) in order to achieve the feature of easy removability, a motivation found within McReynolds.  As to the limitation the first left distal interlocking piece is a hooks portion of the hook-and- loop fastener, and wherein the second left distal interlocking piece is a loops portion of the hook-and-loop fastener: 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first left distal interlocking piece to be the hooks portion and the second left distal interlocking piece to be the loops portion in order to yield the result insofar as the pieces being so configured is one of only two identified, predicable solutions with a reasonable expectation of success (i.e. configured as claimed or configured in the opposite manner; one of ordinary skill would expect the feature of easy removability of weights from belt to be achieved in either case).

Regarding claim 4:
The modified McReynolds as applied to claim 2 above teaches The pair of clothing bottoms with attachable weights as claimed in claim 2, as set forth above.
The modified McReynolds as applied to claim 2 above does not expressly teach 
wherein the left distal attachment mechanism is a hook-and-loop fastener, and wherein the first left distal interlocking piece is a loops portion of the hook-and- loop fastener, and wherein the second left distal interlocking piece is a hooks portion of the hook-and-loop fastener.
However, in further view of McReynolds:
McReynolds describes the first and second distal interlocking pieces of Figs. 5-6 in the following manner: “One side of each Weight containing compartment 52 is provided with fastening tape 56 or other appropriate fastening means….belt…is provided on one side with…fastening tape 62 which contacts tape 56” (col. 3 lines 53-58) and further teaches the weights “may be easily added to or removed from belt”; col. 3 lines 62-63.
One of ordinary skill would look to the ““Velcro” fastening tape” (Abstract) in relation to how the cuffs are secured to the shorts and recognize the same Velcro tape would be useful for connecting distal interlocking pieces in such a way that the weights are easily added or removed, wherein it is known in the art that Velcro is a hook and loop fastening system with one surface comprising loops and another comprising hooks. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the interlocking pieces 56 and 62 in the modified McReynolds to be cooperating Velcro tapes (i.e. one of them to be a hooks portion of a hook-and-loop fastener and the other to be a loops portion of the hook-and-loop fastener) in order to achieve the feature of easy removability, a motivation found within McReynolds.  As to the limitation the first left distal interlocking piece is a loops portion of the hook-and- loop fastener, and wherein the second left distal interlocking piece is a hooks portion of the hook-and-loop fastener: 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first left distal interlocking piece to be the loops portion and the second left distal interlocking piece to be the hooks portion in order to yield the result insofar as the pieces being so configured is one of only two identified, predicable solutions with a reasonable expectation of success (i.e. configured as claimed or configured in the opposite manner; one of ordinary skill would expect the feature of easy removability of weights from belt to be achieved in either case).

Regarding claim 5:
McReynolds teaches The pair of clothing bottoms with attachable weights as claimed in claim 1, as set forth above.
McReynolds as embodied in Figs. 1-3 does not expressly teach comprising: a left proximal attachment mechanism; the left proximal attachment mechanism comprising at least one left proximal interlocking piece and a left proximal interlocking strip; the at least one left proximal interlocking piece being connected onto the left support patch, opposite the left weight body; the left proximal interlocking strip being connected along the outer lateral surface of the left leg portion, opposite to the right leg portion; and the at least one left proximal interlocking piece being engaged onto the left proximal interlocking strip.

However, in further view of McReynolds: McReynolds as embodied in Figs. 5-6 teaches an alternate weight assembly (“cuff”) comprising an alternate structure:
A “further embodiment of the cuff device” (col. 3 lines 48-49) comprising:
a weight assembly comprising a weight body 54 and a support patch 58, the support patch being attached to the outer surface of the leg portions (via cooperation of 64 and 36 as described in col. 3 lines 59-61), the weight body being attached onto the support patch (via 56 and 62 as described in col. 3 lines 57-58; see also Fig. 5), a proximal attachment mechanism; the proximal attachment mechanism comprising at least one proximal interlocking piece (“fastening tape 64”; col. 3 line 59) and a proximal interlocking strip (“fastening means 36”; col. 3 line 24); the at least one proximal interlocking piece being connected onto the support patch (col. 3 lines 58-59), opposite the weight body (Fig. 6); the proximal interlocking strip being connected along the outer lateral surface of the leg portion (Fig. 3); and the at least one proximal interlocking piece being engaged onto the proximal interlocking strip (col. 3 lines 59-61).
McReynolds further teaches the alternate weight assembly as embodied in Figs. 5-6 has the capability: weights “may be easily added to or removed…allowing the user to readily adjust the amount of weight in the thigh area during training” (col. 3 lines 62-64).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pair of clothing bottoms with attachable weights of McReynolds Figs. 1-3 to have used the further embodiment of the weight assembly as embodied in Figs. 5-6 instead of the weight assemblies 10 as shown in Fig. 3 in order to afford a user an opportunity to easily add or remove weights to adjust the amount of weight during training, as taught by McReynolds (col. 3 lines 62-64).
In adopting the modification, one would arrive at the limitations:
comprising: a left proximal attachment mechanism; the left proximal attachment mechanism comprising at least one left proximal interlocking piece and a left proximal interlocking strip; the at least one left proximal interlocking piece being connected onto the left support patch, opposite the left weight body; the left proximal interlocking strip being connected along the outer lateral surface of the left leg portion, opposite to the right leg portion; and the at least one left proximal interlocking piece being engaged onto the left proximal interlocking strip
because the modification as applied above results in the proximal attachment mechanism of Figs. 5-6 being so configured and in relation to the left/outer lateral surfaces (and opposite to the right leg portion) of McReynolds Figs. 1-3; moreover, the claim 1 limitations would still be met because the weight body 54 and support patch 58 of McReynolds Figs. 5-6 of the assembly on the left leg portion would be a left weight body and left support patch and the weight body 54 and support patch 58 of McReynolds Figs. 5-6 on the right leg portion would be a right weight body and right support patch as claimed.

Regarding claim 6:
McReynolds teaches The pair of clothing bottoms with attachable weights as claimed in claim 5, as set forth above.
The modified McReynolds as applied to claim 5 further meets the limitation wherein the left proximal attachment mechanism is a hook-and-loop fastener (36 of the proximal attachment mechanism as applied above in claim 5 is ““Velcro” fastening tape” (col. 3 line 25), and 64 is “fastening tape” that is attached to 36 as described in col. 3 lines 59-61).
The modified McReynolds as applied to claim 5 does not expressly teach and wherein the left proximal interlocking piece is a hooks portion of the hook-and- loop fastener, and wherein the left proximal interlocking strip is a loops portion of the hook-and-loop fastener.
However, it is known in the art that Velcro is a hook and loop fastening system with one surface comprising loops and another comprising hooks. 
Accordingly, one of 36 and 64 of the left proximal attachment mechanism is a hooks portion of the hook and loop fastener and the other of 36 and 64 of the left proximal attachment mechanism of the modified McReynolds is a loops portion of the hook and loop fastener.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the left proximal interlocking piece to be the hooks portion and the left proximal interlocking strip to be the loops portion in order to arrive at a suitable detachable fastening arrangement between garment and cuff, the pieces being so configured is one of only two identified, predicable solutions with a reasonable expectation of success (i.e. configured as claimed or configured in the opposite manner; one of ordinary skill would expect the feature of removable cuff/garment to be achieved in either case).

Regarding claim 7:
McReynolds teaches The pair of clothing bottoms with attachable weights as claimed in claim 5, as set forth above.
The modified McReynolds as applied to claim 5 further meets the limitation wherein the left proximal attachment mechanism is a hook-and-loop fastener (36 of the proximal attachment mechanism as applied above in claim 5 is ““Velcro” fastening tape” (col. 3 line 25), and 64 is “fastening tape” that is attached to 36 as described in col. 3 lines 59-61).
The modified McReynolds as applied to claim 5 does not expressly teach and wherein the left proximal interlocking piece is a loops portion of the hook-and- loop fastener, and wherein the left proximal interlocking strip is a hooks portion of the hook-and-loop fastener.
However, it is known in the art that Velcro is a hook and loop fastening system with one surface comprising loops and another comprising hooks. 
Accordingly, one of 36 and 64 of the left proximal attachment mechanism is a hooks portion of the hook and loop fastener and the other of 36 and 64 of the left proximal attachment mechanism of the modified McReynolds is a loops portion of the hook and loop fastener.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the left proximal interlocking piece to be the loops portion and the left proximal interlocking strip to be the hooks portion in order to arrive at a suitable detachable fastening arrangement between garment and cuff, the pieces being so configured is one of only two identified, predicable solutions with a reasonable expectation of success (i.e. configured as claimed or configured in the opposite manner; one of ordinary skill would expect the feature of removable cuff/garment to be achieved in either case).

Regarding claim 8:
McReynolds teaches The pair of clothing bottoms with attachable weights as claimed in claim 1, as set forth above.
McReynolds as embodied in Figs. 1-3 does not expressly teach the at least one right weight assembly further comprising a right distal attachment mechanism; the right distal attachment mechanism comprising a first right distal interlocking piece and a second right distal interlocking piece; the first right distal interlocking piece being mounted onto the right weight body; the second right distal interlocking piece being connected onto the right support patch, opposite the outer lateral surface of the right leg portion; and the first right distal interlocking piece and the second right distal interlocking piece being engaged to each other.
However, in further view of McReynolds: McReynolds as embodied in Figs. 5-6 teaches an alternate weight assembly (“cuff”) comprising an alternate structure:
A “further embodiment of the cuff device” (col. 3 lines 48-49) comprising:
a weight assembly comprising a weight body 54 and a support patch 58, the support patch being attached to the outer surface of the leg portions (via cooperation of 64 and 36 as described in col. 3 lines 59-61), the weight body being attached onto the support patch (via 56 and 62 as described in col. 3 lines 57-58; see also Fig. 5), a distal attachment mechanism; the distal attachment mechanism comprising a first distal interlocking piece (“fastening tape 56”; col. 3 lines 54-55) and a second distal interlocking piece (“fastening tape 62”; col. 3 line 57); the first distal interlocking piece being mounted onto the weight body (col. 3 lines 53-55); the second distal interlocking piece being connected onto the support patch (col. 3 lines 56-57); and the first distal interlocking piece and the second distal interlocking piece being engaged to each other (“fastening tape 62…contacts tape 56”; col. 3 lines 57-58; see also Fig. 5).
McReynolds further teaches the alternate weight assembly as embodied in Figs. 5-6 has the capability: weights “may be easily added to or removed…allowing the user to readily adjust the amount of weight in the thigh area during training” (col. 3 lines 62-64).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pair of clothing bottoms with attachable weights of McReynolds Figs. 1-3 to have used the further embodiment of the weight assembly as embodied in Figs. 5-6 on each side of the garment instead of the weight assemblies 10 as shown in Fig. 3 in order to afford a user an opportunity to easily add or remove weights to adjust the amount of weight during training, as taught by McReynolds (col. 3 lines 62-64).
In adopting the modification, one would arrive at the limitations:
the at least one left weight assembly further comprising a right distal attachment mechanism; the right distal attachment mechanism comprising a first right distal interlocking piece and a second right distal interlocking piece; the first right distal interlocking piece being mounted onto the right weight body; the second right distal interlocking piece being connected onto the right support patch, opposite the outer lateral surface of the right leg portion; and the first right distal interlocking piece and the second right distal interlocking piece being engaged to each other
because the modification as applied above results in the distal attachment mechanism of Figs. 5-6 being so configured and in relation to the right/outer lateral surfaces of McReynolds Figs. 1-3; moreover, the claim 1 limitations would be met because the weight body 54 and support patch 58 of McReynolds Figs. 5-6 of the assembly on the left leg portion would be a left weight body and left support patch as claimed and the weight body 54 and support patch 58 of McReynolds Figs. 5-6 on the right leg portion would be a right weight body and right support patch as claimed.

Regarding claim 9:
The modified McReynolds as applied to claim 8 above teaches The pair of clothing bottoms with attachable weights as claimed in claim 8, as set forth above.
The modified McReynolds as applied to claim 8 above does not expressly teach 
wherein the right distal attachment mechanism is a hook-and-loop fastener, and wherein the first right distal interlocking piece is a hooks portion of the hook-and- loop fastener, and wherein the second right distal interlocking piece is a loops portion of the hook-and-loop fastener.
However, in further view of McReynolds:
McReynolds describes the first and second distal interlocking pieces of Figs. 5-6 in the following manner: “One side of each Weight containing compartment 52 is provided with fastening tape 56 or other appropriate fastening means….belt…is provided on one side with…fastening tape 62 which contacts tape 56” (col. 3 lines 53-58) and further teaches the weights “may be easily added to or removed from belt”; col. 3 lines 62-63.
One of ordinary skill would look to the ““Velcro” fastening tape” (Abstract) in relation to how the cuffs are secured to the shorts and recognize the same Velcro tape would be useful for connecting distal interlocking pieces in such a way that the weights are easily added or removed, wherein it is known in the art that Velcro is a hook and loop fastening system with one surface comprising loops and another comprising hooks. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the interlocking pieces 56 and 62 in the modified McReynolds to be cooperating Velcro tapes (i.e. one of them to be a hooks portion of a hook-and-loop fastener and the other to be a loops portion of the hook-and-loop fastener) in order to achieve the feature of easy removability, a motivation found within McReynolds.  As to the limitation the first right distal interlocking piece is a hooks portion of the hook-and- loop fastener, and wherein the second right distal interlocking piece is a loops portion of the hook-and-loop fastener: 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first right distal interlocking piece to be the hooks portion and the second right distal interlocking piece to be the loops portion in order to yield the result insofar as the pieces being so configured is one of only two identified, predicable solutions with a reasonable expectation of success (i.e. configured as claimed or configured in the opposite manner; one of ordinary skill would expect the feature of easy removability of weights from belt to be achieved in either case).

Regarding claim 10:
The modified McReynolds as applied to claim 8 above teaches The pair of clothing bottoms with attachable weights as claimed in claim 8, as set forth above.
The modified McReynolds as applied to claim 8 above does not expressly teach 
wherein the right distal attachment mechanism is a hook-and-loop fastener, and wherein the first right distal interlocking piece is a loops portion of the hook-and- loop fastener, and wherein the second right distal interlocking piece is a hooks portion of the hook-and-loop fastener.
However, in further view of McReynolds:
McReynolds describes the first and second distal interlocking pieces of Figs. 5-6 in the following manner: “One side of each Weight containing compartment 52 is provided with fastening tape 56 or other appropriate fastening means….belt…is provided on one side with…fastening tape 62 which contacts tape 56” (col. 3 lines 53-58) and further teaches the weights “may be easily added to or removed from belt”; col. 3 lines 62-63.
One of ordinary skill would look to the ““Velcro” fastening tape” (Abstract) in relation to how the cuffs are secured to the shorts and recognize the same Velcro tape would be useful for connecting distal interlocking pieces in such a way that the weights are easily added or removed, wherein it is known in the art that Velcro is a hook and loop fastening system with one surface comprising loops and another comprising hooks. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the interlocking pieces 56 and 62 in the modified McReynolds to be cooperating Velcro tapes (i.e. one of them to be a hooks portion of a hook-and-loop fastener and the other to be a loops portion of the hook-and-loop fastener) in order to achieve the feature of easy removability, a motivation found within McReynolds.  As to the limitation the first right distal interlocking piece is a loops portion of the hook-and- loop fastener, and wherein the second right distal interlocking piece is a hooks portion of the hook-and-loop fastener: 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first right distal interlocking piece to be the loops portion and the second right distal interlocking piece to be the hooks portion in order to yield the result insofar as the pieces being so configured is one of only two identified, predicable solutions with a reasonable expectation of success (i.e. configured as claimed or configured in the opposite manner; one of ordinary skill would expect the feature of easy removability of weights from belt to be achieved in either case).

Regarding claim 11:
McReynolds teaches The pair of clothing bottoms with attachable weights as claimed in claim 1, as set forth above.
McReynolds as embodied in Figs. 1-3 does not expressly teach comprising: a right proximal attachment mechanism; the right proximal attachment mechanism comprising at least one right proximal interlocking piece and a right proximal interlocking strip; the at least one right proximal interlocking piece being connected onto the right support patch, opposite the right weight body; the right proximal interlocking strip being connected along the outer lateral surface of the right leg portion, opposite to the left leg portion; and the at least one right proximal interlocking piece being engaged onto the at least one right proximal interlocking strip.
However, in further view of McReynolds: McReynolds as embodied in Figs. 5-6 teaches an alternate weight assembly (“cuff”) comprising an alternate structure:
A “further embodiment of the cuff device” (col. 3 lines 48-49) comprising:
a weight assembly comprising a weight body 54 and a support patch 58, the support patch being attached to the outer surface of the leg portions (via cooperation of 64 and 36 as described in col. 3 lines 59-61), the weight body being attached onto the support patch (via 56 and 62 as described in col. 3 lines 57-58; see also Fig. 5), a proximal attachment mechanism; the proximal attachment mechanism comprising at least one proximal interlocking piece (“fastening tape 64”; col. 3 line 59) and a proximal interlocking strip (“fastening means 36”; col. 3 line 24); the at least one proximal interlocking piece being connected onto the support patch (col. 3 lines 58-59), opposite the weight body (Fig. 6); the proximal interlocking strip being connected along the outer lateral surface of the leg portion (Fig. 3); and the at least one proximal interlocking piece being engaged onto the proximal interlocking strip (col. 3 lines 59-61).
McReynolds further teaches the alternate weight assembly as embodied in Figs. 5-6 has the capability: weights “may be easily added to or removed…allowing the user to readily adjust the amount of weight in the thigh area during training” (col. 3 lines 62-64).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pair of clothing bottoms with attachable weights of McReynolds Figs. 1-3 to have used the further embodiment of the weight assembly as embodied in Figs. 5-6 instead of the weight assemblies 10 as shown in Fig. 3 in order to afford a user an opportunity to easily add or remove weights to adjust the amount of weight during training, as taught by McReynolds (col. 3 lines 62-64).
In adopting the modification, one would arrive at the limitations:
comprising: a right proximal attachment mechanism; the right proximal attachment mechanism comprising at least one right  proximal interlocking piece and a right proximal interlocking strip; the at least one right proximal interlocking piece being connected onto the right support patch, opposite the right weight body; the left proximal interlocking strip being connected along the outer lateral surface of the right leg portion, opposite to the left leg portion; and the at least one right proximal interlocking piece being engaged onto the at least one right proximal interlocking strip
because the modification as applied above results in the proximal attachment mechanism of Figs. 5-6 being so configured and in relation to the right/outer lateral surfaces (and opposite to the left leg portion) of McReynolds Figs. 1-3; moreover, the claim 1 limitations would still be met because the weight body 54 and support patch 58 of McReynolds Figs. 5-6 of the assembly on the left leg portion would be a left weight body and left support patch and the weight body 54 and support patch 58 of McReynolds Figs. 5-6 on the right leg portion would be a right weight body and right support patch as claimed.

Regarding claim 12:
McReynolds teaches The pair of clothing bottoms with attachable weights as claimed in claim 5, as set forth above.
The modified McReynolds as applied to claim 5 further meets the limitation wherein the right proximal attachment mechanism is a hook-and-loop fastener (36 of the proximal attachment mechanism as applied above in claim 11 is ““Velcro” fastening tape” (col. 3 line 25), and 64 is “fastening tape” that is attached to 36 as described in col. 3 lines 59-61).
The modified McReynolds as applied to claim 11 does not expressly teach and wherein the right proximal interlocking piece is a hooks portion of the hook-and- loop fastener, and wherein the right proximal interlocking strip is a loops portion of the hook-and-loop fastener.
However, it is known in the art that Velcro is a hook and loop fastening system with one surface comprising loops and another comprising hooks. 
Accordingly, one of 36 and 64 of the right proximal attachment mechanism is a hooks portion of the hook and loop fastener and the other of 36 and 64 of the right proximal attachment mechanism of the modified McReynolds is a loops portion of the hook and loop fastener.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the right proximal interlocking piece to be the hooks portion and the right proximal interlocking strip to be the loops portion in order to arrive at a suitable detachable fastening arrangement between garment and cuff, the pieces being so configured is one of only two identified, predicable solutions with a reasonable expectation of success (i.e. configured as claimed or configured in the opposite manner; one of ordinary skill would expect the feature of removable cuff/garment to be achieved in either case).

Regarding claim 13:
McReynolds teaches The pair of clothing bottoms with attachable weights as claimed in claim 11, as set forth above.
The modified McReynolds as applied to claim 11 further meets the limitation wherein the right proximal attachment mechanism is a hook-and-loop fastener (36 of the proximal attachment mechanism as applied above in claim 5 is ““Velcro” fastening tape” (col. 3 line 25), and 64 is “fastening tape” that is attached to 36 as described in col. 3 lines 59-61).
The modified McReynolds as applied to claim 11 does not expressly teach and wherein the right proximal interlocking piece is a loops portion of the hook-and- loop fastener, and wherein the right proximal interlocking strip is a hooks portion of the hook-and-loop fastener.
However, it is known in the art that Velcro is a hook and loop fastening system with one surface comprising loops and another comprising hooks. 
Accordingly, one of 36 and 64 of the left proximal attachment mechanism is a hooks portion of the hook and loop fastener and the other of 36 and 64 of the left proximal attachment mechanism of the modified McReynolds is a loops portion of the hook and loop fastener.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the right proximal interlocking piece to be the loops portion and the right proximal interlocking strip to be the hooks portion in order to arrive at a suitable detachable fastening arrangement between garment and cuff, the pieces being so configured is one of only two identified, predicable solutions with a reasonable expectation of success (i.e. configured as claimed or configured in the opposite manner; one of ordinary skill would expect the feature of removable cuff/garment to be achieved in either case).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over [McReynolds, US 5,075,902] in view of [Brown, US 5,010,596].
Regarding claim 14:
McReynolds teaches The pair of clothing bottoms with attachable weights as claimed in claim 1, as set forth above.
McReynolds as embodied in Figs. 1-3 does not expressly teach comprising: the at least one left weight assembly being a plurality of left weight assemblies; and the plurality of left weight assemblies being positioned along a left outseam of the pair of clothing bottoms.
However, McReynolds does teach the left weight assembly (refer to above treatment of claim 1) being positioned along a left outseam position of the pair of clothing bottoms (to the extent that McReynolds teaches “The bottom end of the thigh area of shorts 30 and 40 is provided with fastening means 36 and 46 respectively. Specifically, lengths of "Velcro" fastening tape 36 and 46 are secured about the perimeter of the bottom end of thigh areas 34 and 44” (col. 3 lines 24-27) and to the extent that the left weight assembly 10 is present at the left outseam position (refer to below annotated Figs. 1-3 – b of McReynolds).  Moreover, McReynolds shows what appears to be a right outseam in Fig. 3 (refer to below annotated Figs. 1-3 – b of McReynolds), the right weight assembly 10 being configured to be attached at the apparent right outseam owing to the presence of 36 at the apparent right outseam.  Moreover, it is known in the art that seaming front and rear panels at an outseam is a common and accepted manner of shorts construction.



    PNG
    media_image2.png
    795
    967
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pair of clothing bottoms of McReynolds Figs. 1-3 to have outseams at the apparent outseam/outseam position identified above in order to yield the predictable result of a lower body garment whose front and rear panels are durably connected to one another by outseams.
In adopting the modification above, one would arrive at the at least one left weight assembly being positioned along a left outseam of the pair of clothing bottoms (i.e. when left weight assembly 10 is connected as in Fig. 3).
However, the modified McReynolds does not expressly teach the at least one left weight assembly being a plurality of left weight assemblies; and the plurality of left weight assemblies being positioned along a left outseam of the pair of clothing bottoms.
However, Brown teaches (Fig. 1) a pair of clothing bottoms with insertable (col. 7 lines 61-62) weights wherein the pouches that accommodate the weights are provided in two rows: (“pouches 26 are defined in upper and lower rows…lowermost row of pouches…close to the wearer’s knee…uppermost…is positioned about one inch above the lowermost” (col. 6 line 66 – col. 7 line 12)).
Brown further teaches the doubling of the rows results in the doubling of auxiliary weights that the bottoms can accommodate: “When all of the pouches in a row on each leg section are filled with weights, the total auxiliary weight of each row for each leg section is about three pounds. Thus, each leg section 12 and 14 carries about six pounds of auxiliary weights 26” (col. 7 lines 13-18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified McReynolds such that its at least one left weight assembly is a plurality of left weight assemblies (i.e. two rows as in Brown as opposed to only one row as in McReynolds) in order to effectively double the amount of weight that the left of the bottoms can accommodate, as taught by Brown (col. 7 lines 13-18).
In adopting the modification above, one would arrive at the plurality of left weight assemblies being positioned along a left outseam of the pair of clothing bottoms because both left weight assemblies would be positioned along the left outseam in the same manner that the singular weight assembly is positioned along the left outseam in McReynolds.



Regarding claim 15:
McReynolds teaches The pair of clothing bottoms with attachable weights as claimed in claim 1, as set forth above.
McReynolds as embodied in Figs. 1-3 does not expressly teach comprising: the at least one right weight assembly being a plurality of right weight assemblies; and the plurality of right weight assemblies being positioned along a right outseam of the pair of clothing bottoms.
However, McReynolds does teach the right weight assembly (refer to above treatment of claim 1) being positioned along a left outseam position of the pair of clothing bottoms (to the extent that McReynolds teaches “The bottom end of the thigh area of shorts 30 and 40 is provided with fastening means 36 and 46 respectively. Specifically, lengths of "Velcro" fastening tape 36 and 46 are secured about the perimeter of the bottom end of thigh areas 34 and 44” (col. 3 lines 24-27) and to the extent that the left weight assembly 10 is present at the left outseam position (refer to annotated Figs. 1-3 – b of McReynolds presented in above addressing of claim 14).  Moreover, McReynolds shows what appears to be a right outseam in Fig. 3 (refer to annotated Figs. 1-3 – b of McReynolds presented in above addressing of claim 14), the right weight assembly 10 being configured to be attached at the apparent right outseam owing to the presence of 36 at the apparent right outseam.  Moreover, it is known in the art that seaming front and rear panels at an outseam is a common and accepted manner of shorts construction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pair of clothing bottoms of McReynolds Figs. 1-3 to have outseams at the apparent outseam/outseam position identified above in order to yield the predictable result of a lower body garment whose front and rear panels are durably connected to one another by outseams.
In adopting the modification above, one would arrive at the at least one right weight assembly being positioned along a right outseam of the pair of clothing bottoms (i.e. when right weight assembly 10 is connected as described in col. 3 lines 28-30).
However, the modified McReynolds does not expressly teach the at least one right weight assembly being a plurality of right weight assemblies; and the plurality of right weight assemblies being positioned along a left outseam of the pair of clothing bottoms.
However, Brown teaches (Fig. 1) a pair of clothing bottoms with insertable (col. 7 lines 61-62) weights wherein the pouches that accommodate the weights are provided in two rows: (“pouches 26 are defined in upper and lower rows…lowermost row of pouches…close to the wearer’s knee…uppermost…is positioned about one inch above the lowermost” (col. 6 line 66 – col. 7 line 12).
Brown further teaches the doubling of the rows results in the doubling of auxiliary weights that the bottoms can accommodate: “When all of the pouches in a row on each leg section are filled with weights, the total auxiliary weight of each row for each leg section is about three pounds. Thus, each leg section 12 and 14 carries about six pounds of auxiliary weights 26” (col. 7 lines 13-18)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified McReynolds such that its at least one right weight assembly is a plurality of right weight assemblies (i.e. two rows as in Brown as opposed to only one row as in McReynolds) in order to effectively double the amount of weight that right of the bottoms can accommodate, as taught by Brown (col. 7 lines 13-18).
In adopting the modification above, one would arrive at the plurality of right weight assemblies being positioned along a right outseam of the pair of clothing bottoms because both right weight assemblies would be positioned along the right outseam in the same manner that the singular weight assembly is positioned along the right outseam in McReynolds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Pou, US 2011/0247127] teaches weighted exercise pants.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732